Citation Nr: 0009217	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial noncompensable disability rating 
for the service-connected right inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the RO.  


REMAND

The record includes medical evidence of 11 operations from 
June 1992 to April 1997 related to the service-connected 
right inguinal hernia.  Indeed, a November 1995 report of 
operation included a diagnosis of recurrent right inguinal 
hernia and noted that the veteran had undergone "six right 
inguinal herniorrhaphies in the past two years!"  

An April 1997 private medical report of operation, the most 
recent of record, noted that the veteran had had multiple 
right inguinal herniorrhaphies.  The report noted that the 
veteran had experienced chronic drainage from the sinus tract 
and scar of the right inguinal area and that this was 
consistent with foreign body granuloma with multiple black 
sutures.  The report concluded that the veteran tolerated the 
procedure well.  

An April 1997 report of VA medical examination noted nine 
previous hernia recurrences and contained a diagnosis of 
"[r]ight inguinal hernia repair complicated by infection and 
recurrence."

A June 1998 report of VA medical examination noted that the 
veteran had a history of repeated hernia repairs but that the 
veteran provided unclear details regarding those repairs.  
The report did not indicate that the medical records of the 
previous 11 right inguinal herniorrhaphies were reviewed as 
part of the examination.  The report noted a well-healed scar 
on the right inguinal region and included a diagnosis of 
status post right inguinal hernia repair with no evidence of 
recurrence and no obvious disability caused by the repair.  

At an October 1998 RO hearing, the veteran testified that he 
had had constant problems with hernias since discharge from 
service and that he currently had some swelling and pain.  
The veteran also testified that, due to the disability, he 
had not worked since October 1995 and that he avoided 
strenuous activity.  

A November 1998 private medical statement noted that, since 
the last excision of the suture granuloma, the veteran had 
been asymptomatic.  The statement, however, also indicated 
that, because of multiple surgical procedures on the same 
area, there was concern that the hernia might reoccur and 
that further surgery might interfere with blood supply to the 
testicle.  

The veteran's service-connected right inguinal hernia is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. § 4.114 including Diagnostic Code 
7338 (1999).  A noncompensable rating is assigned for an 
inguinal hernia which is small, reducible, without true 
hernia protrusion or one that has not been operated but is 
remediable.  A 10 percent rating is assigned for an inguinal 
hernia which is postoperative, recurrent, readily reducible 
and well supported by truss or belt.  One that is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss or not readily reducible warrants a 30 
percent evaluation.  A 60 percent evaluation is assigned for 
an inguinal hernia which is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  Id.  
Where medical reports do not contain sufficient detail, the 
report must be returned for evaluation purposes.  38 C.F.R. 
§ 4.2 (1999).  

Here, the June 1998 VA examination does not specifically 
address the rating criteria necessary for complete evaluation 
of the veteran's claim under 38 C.F.R. § 4.114, including 
Diagnostic Code 7338.  The evidence must clearly correlate to 
the appropriate schedular criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Additionally, the June 1998 VA medical 
report indicated that a complete review of the veteran's 
records, especially those related to the 11 previous right 
inguinal herniorrhaphies, were not conducted as part of the 
examination process as required by 38 C.F.R. §§ 4.1 and 4.10 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
right inguinal hernia since April 1997.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include records of any 
treatment since April 1997.  

2.  After all relevant treatment records 
are obtained and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination in order to 
determine the severity of the service-
connected right inguinal hernia.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should determine and report 
on the current size, characterized as 
small or large, of any hernia present.  
The examiner should also indicate 
whether, considering the historical 
medical evidence and concerns regarding 
future occurrences, whether the 
disability is considered operable or 
inoperable, readily reducible or not 
readily reducible, and whether the 
disability would or would not be well 
supported by truss or belt.  The examiner 
should also report all other symptoms 
associated with this disability including 
pain and swelling.  A complete rationale 
for each opinion expressed must be 
provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


